NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

FRANCISCO VILLASENOR,                            No. 13-56628

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01957-SJO-PJW

 v.
                                                 MEMORANDUM*
L. D. ZAMORA, individual and official
capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      California state prisoner Francisco Villasenor appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s dismissal for failure to state a claim

under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000),

and for an abuse of discretion a dismissal without leave to amend, Lopez v. Smith,

203 F.3d 1122, 1130 (9th Cir. 2000) (en banc). We affirm.

      The district court properly dismissed Villasenor’s action because Villasenor

failed to allege facts sufficient to show that defendants were deliberately

indifferent to his serious medical needs by denying him certain medical devices.

See Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (requirements of a

medical deliberate indifference claim); see also Hebbe v. Pliler, 627 F.3d 338, 341-

42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a plaintiff

must allege facts sufficient to state a plausible claim).

      The district court did not abuse its discretion when it denied Villasenor leave

to amend his complaint because amendment would be futile. See Lopez, 203 F.3d

at 1130 (leave to amend should be given unless the deficiencies in the complaint

cannot be cured by amendment).

      AFFIRMED.




                                            2                                   13-56628